DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “pharmaceutical composition, comprising: drug-containing micelles; and a curcuminoid encapsulated in said drug-containing micelles; wherein said drug-containing micelles are a microstructure formed by a first pharmaceutically acceptable polyoxyethylene, wherein the hydrophilic-lipophilic balance value (HLB value) of the first polyoxyethylene is greater than 10, and wherein the weight ratio of the curcuminoid to the first polyoxyethylene is 1:8 to 1:500” is novel and non-obvious. The closest prior art is due to Frautchy (US 2009/0324703) of record. Frautchy teaches curcuminoid formulations having enhanced bioavailability are provided and comprise a curcuminoid, antioxidant, glucuronidation inhibitor, and water-soluble, pharmaceutically acceptable inhibitor and other excipients. Frautchy does not teach the weight ratio of the curcuminoid to polyoxyethylene castor oil derivative as 1:8 to 1:500 and wherein the HLB value of the first polyoxyethylene is greater than 10. Applicant has convincingly demonstrated that the combination of curcuminoids in micelles formed from a polyoxyethylene castor oil derivative has unexpected effects.  As contended by Applicant:


	For example, the polydispersity index (PDI) of micelles formed in the various compositions were tested. As taught in paragraph [0216], “[i]f PDI is less than 0.4, it indicates that the stability of pharmaceutical composition is good, that is, the micelles in the pharmaceutical composition can exist stably.” The results provided in Table 3 show that PDI values of the compositions with weight ratios of 1:4 and 1:5 are >0.4, and those of the compositions with weight ratios ranging from 1:8 to 1:500 are all <0.4, indicating micelle stability of the latter.

	Further, micelle particle sizes (diameters) were also analyzed. The micelle particle sizes in compositions having a curcumin: ELP weight ratio of 1:8 or lower are significantly smaller than the micelle particle sizes in compositions having weight ratios of 1:5 or greater (e.g., 13.17 nm v. 772 nm). It is known in the art that small micelle particles would enhance the overall contact surface area and thus enhance bioavailability. Accordingly, a skilled person in the art would have readily known that compositions with a weight ratio of curcumin: polyoxyethylene of 1:8 to 1:500, containing small sized micelles, would show superior bioavailability after being administered to a subject.


	

    PNG
    media_image1.png
    765
    733
    media_image1.png
    Greyscale


Moreover, Applicant demonstrates data presented in paragraphs [0178]-[0183] and Figure 4, the relatively weight gain of the control group (High-fat diet group) is 100.0+20.6 %, and the relatively weight gain of the group administered with curcumin all in the form with micelles formed by HS 15 is 96.4+18.5%, which is not significantly different from that of the control group (p > 0.05). However, unexpectedly, the relatively 

    PNG
    media_image2.png
    646
    590
    media_image2.png
    Greyscale



Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-19 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627